 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466Miller Waste Mills, Inc., d/b/a RTP Company and International Union, United Automobile, Aero-space & Agricultural Implement Workers of America, UAW.  Case 18ŒCAŒ14768 July 11, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On September 22, 1998, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, the General Counsel filed cross-exceptions and a supporting brief, each filed answering briefs, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings, and conclusions2 as modified and more fully explained below, and to adopt the recommended Order as modified and set forth in full below.3 The judge found, inter alia, that the Respondent unlaw-fully withdrew recognition from the Union.  For the rea-sons explained below, we agree with the judge. Background The Respondent manufactures thermo plastic com-pound at its facility in Winona, Minnesota. Local 2340, International Union, United Automobile, Aerospace & Agricultural Implement Workers of America, UAW (the Union) became the collective-bargaining representative of the Respondent™s production and maintenance em-ployees pursuant to an affiliation vote held on February 11, 1996.4  On February 20, 1997, the Board ordered the Respondent to recognize and bargain with the Union.5                                                                                                                      1 The judge found, citing Bethlehem Steel Co., 136 NLRB 1500 (1962), enf. denied on other grounds 320 F.2d 615 (3d Cir. 1963), that the Respondent did not violate the Act by ceasing to deduct union dues from employees™ paychecks.  There are no exceptions to this finding.    The Respondent challenges the validity of the complaint, issued on May 21, 1998, while Frederick Feinstein was Acting General Counsel, on the ground that Feinstein™s appointment was illegal.  On October 22, 1998, former President Clinton, pursuant to his constitutional power to make recess appointments, appointed Feinstein General Counsel.  In that capacity, on November 5, 1998, Feinstein expressly ratified the Regional Director™s issuance of the complaint in this case.  In light of that action, the Respondent™s argument is moot.  See Federal Election Commission v. Legi Tech, Inc., 75 F.3d 704 (D.C. Cir. 1996), and Doolin Savings Bank v. Office of Thrift Supervision, 129 F.3d 203, 212Œ214 (D.C. Cir. 1998).   2 Conclusion of Law 5 is modified to reflect that the Respondent™s conduct described therein also violated Sec. 8(a)(5).  Conclusion of Law 6 is modified to reflect that the Respondent™s conduct described therein violated Sec. 8(a)(5) and (1). 3 We find it unnecessary to pass on the judge™s dismissal of the 8(a)(5) surface bargaining allegation.  The finding of such an additional violation would be cumulative and would not affect the remedy.    We shall modify the recommended Order to reflect the additional 8(a)(5) violations we find here, as well as violations the judge found but inadvertently omitted from the recommended Order. The parties commenced bargaining on August 26, 1997.  They met seven times between that date and Feb-ruary 26, 1998, at which time the Respondent withdrew recognition from the Union. At the August 26, 1997 session, the Union proposed, inter alia, that the Respondent grant annual wage in-creases, improve health insurance benefits, and decrease employee costs for health insurance.  The Respondent countered with a proposed wage freeze for 1997 and 1998, and agreed to discuss changes in health insurance benefits with the understanding that any increased costs would be paid by employees. The Respondent™s practice was to grant annual wage increases in December or January of each year.  At the December 11, 1997 meeting, the Union stated that it would not oppose a wage increase for unit employees.  The Union stated it would not file an unfair labor prac-tice charge if the Respondent granted employees the an-nual wage increase that the Respondent had historically provided around the beginning of each year.  The Union again requested that the Respondent improve health in-surance benefits.  The Respondent did not commit to a wage increase, but did agree that if changes were made to health insurance benefits, there would be no ﬁnet lossﬂ to employees. On January 2, 1998,6 the Respondent sent a letter to unit employees, stating, in pertinent part  As you know, negotiations with the UAW have been ongoing for a long time but we are still a long way from settlement.  A Federal mediator has been involved in the last three meetings but there has been little progress. .  .  .  . During [the] December 11 meeting, the UAW Union Committee stated they would allow RTP to give the employees an increase in pay and to de-crease insurance costs. . . . You will recall when RTP raised wages last year, the UAW filed an unfair labor practice charge against us.  .  .  .  . We appreciate the need for increased wages and decreased insurance costs, but we cannot handle  4 The Winona Free Union had previously represented the unit em-ployees. 5 RTP Co., 323 NLRB 15. 6 All subsequent dates are in 1998 unless indicated otherwise. 334 NLRB No. 69  RTP CO. 467these things piecemeal.  Wages and insurance are 
only part of the complete economic package, which 
also includes . . . other issues which we™ve always 
dealt with at the same time.  
.  .  .  . 
This is a sad occasion for all of us as this marks 
the first time in RTP™s long history we won™t be giv-
ing you a wage increase at this time.  Please under-
stand this is not the way we do business.  We are 
continually exploring ways to ensure that neither our 

employees nor RTP are damaged any further by this 
fiasco.  On January 12, the Union reminded the Respondent of 
its understanding that ﬁthe raise would be given if there 
were no unfair labor practice charges filed.ﬂ  The Union 
stated that it would
 file a charge if the Respondent did 
not retract its January 2 letter and give the employees a 
wage increase ﬁas [the Respondent has] always done in 
the past.ﬂ 
On January 15, the Respondent received an employee 
petition requesting that the Respondent ﬁgrant us a fair 

and decent wage increase and 
better insurance for 1998.ﬂ  
In a cover letter, the employees who signed the petition 
stated that the petition was not connected with the Union:  
ﬁIt is simply a request from your loyal employees.ﬂ 
On January 16, the Respondent wrote to its ﬁloyal em-
ployeesﬂ that, in response to their petition and 

ﬁ[r]egardless of the UAW and the NLRB and all of those 
problems, we are going to do
 what you asked,ﬂ and that 
it was granting them a 51-cent-per-hour wage increase 
effective January 12.
7  In addition, the Respondent stated 
that it hoped it could reduce the cost for health insurance, 

and would get back to employees ﬁshortly.ﬂ 
As promised, the Respondent did get back to its em-
ployees.  On February 13, the Respondent told employ-

ees that the Respondent was reducing their insurance 
costs.  The Respondent also
 reminded employees that it 
had just increased their wages. 
On February 25, the Responde
nt received notice that a 
majority of employees had signed a petition stating that 

they no longer wanted to be represented by the Union.  
At the February 26 negotiating session, the Respondent 
informed the Union that, based on the employee petition, 
the Respondent would no longer recognize and bargain 
with the Union.  After withdrawing recognition from the 
Union, the Respondent refused to comply with the Un-
ion™s information requests, re
fused to allow the Union to 
participate in the grievance 
process or to allow an em-
                                                          
                                                           
7 This was the largest across-the-board wage increase the Respon-
dent had granted to employees in at least 38 years. 
ployee to take time off for union business, and engaged 
in unilateral dealings with unit employees
.8 Discussion
 1.  We agree with the j
udge that the Respondent™s 
January 2 letter to employees 
misrepresented the Union™s 
bargaining positions and blamed the Union for prevent-
ing the employees from receiving their customary annual 
wage increase.  As the judge observed, ﬁIt is not surpris-
ing that employees would become alienated from a Un-
ion which they believed had prevented a wage increase.ﬂ  

Thus, as the judge found, the letter would tend to inter-
fere with the exercise of Section 7 rights in violation of 
Section 8(a)(1) of the Act.
9  We also find, as explained below, that the Respon-
dent™s January 16 and February 13 letters informing em-
ployees of improved wages and benefits constituted di-
rect dealing with employees in violation of Section 
8(a)(5) of the Act. 
The Respondent™s January 16 letter informed employ-
ees that the Respondent wa
s going to ﬁdo what you 
askedﬂ and grant a wage in
crease ﬁ[r]egardless ofﬂ the 
Union.  The Respondent™s February 13 letter announced 
a reduction in employee health
 insurance premium costs. 
It is undisputed that the Respondent did not consult with 
the Union before sending the letters to its employees in 
response to the January 15
 ﬁloyal employeeﬂ petition.  
The Respondent™s conduct in bypassing the Union when 
it sent the January 16 and February 13 letters regarding 
working conditions constitutes direct dealing with em-
ployees in violation of Section 8(a)(5) and (1) of the 
Act.10   We agree with the judge™
s finding that the Union 
waived its right to bargain over granting the wage in-
crease and reducing employee insurance premiums.  
Nevertheless, the Respondent had an obligation to con-
tinue dealing with its employees through their collective-
bargaining representative. As the Board explained in 
Allied-Signal
, 307 NLRB 752, 754 (1992), a finding that 
a union waived its bargaining rights so as to permit uni-
lateral action by an employer cannot be equated with ﬁa 
finding that the Union also 
agreed that the Respondent 
 8 The Respondent informed its employees that it was reviewing its 
medical, 401(k), vacation, and other 
benefits; implemented a superior 
attendance incentive program; and told 
employees of the availability of 
health insurance coverage through a new insurance carrier. 
9 Hillhaven Rehabilitation Center, 325 NLRB 202, 220 (1997), enf. 
in relevant part mem. 178 F.2d 1296 (6th Cir. 1999). 
10 See Basic Metal & Salvage Co
., 322 NLRB 462, 465Œ466 (1996); 
Detroit Edison Co., 310 NLRB 564, 565 (1993); and 
Bueter Bakery 
Corp., 223 NLRB 888, 890 (1976).  See also 
Modern Merchandising
, 284 NLRB 1377, 1379 (1987), where the Board found that the em-
ployer engaged in unlawful direct d
ealing when it sent a letter to em-
ployees regarding workplace improvements. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468could deal with employees as if the Respondent™s work 
force had no bargaining representative.  Direct dealing 
with employees goes beyond mere unilateral action.ﬂ  
Here, there is no evidence that the Union waived its dis-
tinct right to object 
to direct dealing by
 the Respondent.   
In sum, the Respondent™s conduct in ignoring the Un-
ion and dealing directly with employees ﬁis inconsistent 

with the [Respondent]™s statutory bargaining obligation, 
tends to undermine the status of the bargaining agent, 
and interferes with empl
oyees™ Section 7 rights.ﬂ
11   2.  Unit employees acted qu
ickly in response to the 
Respondent™s direct dealing:  By February 25, a majority 

of employees had signed a petition stating that they no 
longer wished the Union to
 represent them.  The Re-
spondent reacted quickly in response to the petition:  On 
February 26, the Respondent informed the Union that it 
would no longer recognize and bargain with it.  
The judge found that the Respondent was not entitled 
to withdraw recognition an
d cease bargaining with the 
Union.  In adopting the judge™s finding that the Respon-
dent violated Section 8(a)(5
) by withdrawing recognition 
from the Union, we rely solely on the fact that the peti-
tion on which the Respondent relies was tainted by the 
Respondent™s unfair labor practices. 
The Board has long held that an employer may not 
withdraw recognition from a 
union while there are unre-
medied unfair labor practices tending to cause employees 
to become disaffected from the union.  
Olson
 Bodies
, 206 NLRB 779, 780 (1973).   As one court has stated, a 

ﬁcompany may not avoid the duty to bargain by a loss of 
majority status caused by its own unfair labor practices.ﬂ  
NLRB v. Williams Enterprises
, 50 F.3d 1280, 1288 (4th 
Cir. 1995).
12 The question, then, is one of
 causation.  In cases in-
volving unfair labor practices other than a
 general refusal 
to bargain, the Board has identified several factors as 

relevant to determining whether a causal relationship 
exists between the unremedied unfair labor practices and 

the subsequent expression of employee disaffection with 
an incumbent union.  These 
factors include the follow-
ing: (1) the length of time between the unfair labor prac-
                                                          
                                                           
11 Royal Motor Sales
, 329 NLRB 760, 761 (1999), enfd. 2001 WL 
59043 (D.C. Cir. 2001), citing 
Medo Photo Supply Corp. v. NLRB
, 321 
U.S. 678, 683Œ684 (1944). 
12 On March 29, 2001, the Board issued 
Levitz Furniture Co. of the 
Pacific, 333 NLRB 717, in which it ﬁrecons
ider[ed] whether, and under 
what circumstances, an employer may lawfully withdraw recognition 
unilaterally from an incumbent union.ﬂ  
Levitz, however, has no bearing 
on our decision today because Levitz
 expressly limited its analysis ﬁto 
cases where there have 
been no unfair labor
 practices committed that 
tend to undermine employees™ support for unions.ﬂ  Id. at fn. 1.  In 
addition, the Board held in 
Levitz that its analysis and conclusions in 
that case would only be applied
 prospectively.  Id. at 723.
 tices and the withdrawal of recognition;  (2) the nature of 
the violations, including the possibility of a detrimental 
or lasting effect on employees; (3) the tendency of the 
violations to cause employee disaffection;
 and (4) the 
effect of the unlawful conduct on employees™ morale, 
organizational activities, and membership in the union.  
Master Slack Corp
., 271 NLRB 78, 84 (1984). 
If a causal relationship is found between unfair labor 
practices and the loss of em
ployee support for a union, 
the evidence on which an employer has based its with-
drawal of recognition is said to be ﬁtainted,ﬂ and the 
withdrawal is unlawful.  An
 employer cannot rely on an 
expression of disaffection by
 its employees which is at-
tributable to its own unfair labor practices directed at 
undermining support for the union.
13  As set forth above, the Respondent committed the fol-
lowing unfair labor practices: 
 On January 2, blaming the Union for prevent-
ing a wage increase; 
On January 16, bypassing the Union and deal-
ing directly with unit employees by its letter 
granting employees a wage increase; 
On February 13, bypassing the Union and 
dealing directly with unit employees by its let-
ter notifying employees of a reduction in their 
health insurance costs. 
 Based on the 
Master Slack
 principles, we find a strong 
causal connection between these unfair labor practices 
and the employee petition on which the Respondent re-
lied in withdrawing recognition from the Union. 
With respect to the first 
Master Slack
 factor (lapse of 
time), the unfair labor prac
tices occurred between Janu-
ary 2 and February 13.   The antiunion petition was sub-

mitted to the Respondent within 6 weeks of the January 
16 direct dealing letter and within 2 weeks of the Febru-
ary 13 direct dealing letter.
  Thus, the record shows a 
close temporal proximity between the Respondent™s un-
fair labor practices and its 
withdrawal of recognition. 
With respect to the second 
Master Slack
 factor (the na-
ture of the conduct), we find that the Respondent™s unfair 

labor practices, which were disseminated throughout the 
bargaining unit, would reasonably tend to have lasting 
effects on employees.  As one court has explained, an 
employer™s ﬁgo[ing] over the head of the [Union] to deal 
individually with the employees . . . tend[s] inevitably to 
weaken the authority of the [Union] and its ability to 
represent the employees in d
ealing with the Company.ﬂ   
 13 Hearst Corp., 281 NLRB 764 (1986), enfd. 837 F.2d 1088 (4th  
Cir. 1988). 
 RTP CO. 469Utica-Observer Dispatch v.
 NLRB, 229 F.2d 575, 577 
(2d Cir. 1956).  The Respondent™s unfair labor practices 
ﬁconvey[ed] to employees th
e notion that they would 
receive more . . . without un
ion representation.  Such 
conduct improperly affects [the] bargaining relation-

ship.ﬂ  Detroit Edison
, supra, 310 NLRB at 566.    
We now turn to the final two 
Master Slack
 factors, 
which focus on the effect of
 the conduct on protected 
employee activities.  As the judge stated, the Respon-
dent™s
 accusation that the Union prevented a wage in-
crease would tend to alienate employees from the Union.  
Further, direct dealing, by its very nature, would tend to 
undermine employee confidence in the effectiveness of 
their collective-bargaining 
representative by suggesting 
that the Respondent alone was the source of wage and 
benefit improvements.  Taken together, the Respondent™s 
conduct in accusing the Unio
n of preventing a wage in-
crease, followed immediately 
by the Respondent™s direct 
dealing regarding wages and other benefits ﬁregardless of 

the Union,ﬂ is of a character
 that reasonably tends to 
have a negative effect on union membership.  
For all these reasons, we find a causal relationship be-
tween the alleged unfair labor practices and the
 antiunion 
petition underlying the Respondent™s withdrawal of rec-
ognition.  Thus, the unfair labor practices tainted the em-
ployee petition and the Respondent was not entitled to 
rely on the petition as a valid expression of employee 
sentiment. 
In its exceptions, the Respondent asserts that it did not 
rely solely on the employee petition when it withdrew 

recognition from the Union, and it cites to a number of 
other factors of which it ﬁw
as already awareﬂ on Febru-
ary 25.  These additional factors are listed as items ﬁaﬂ 

through ﬁkﬂ in the section of the judge™s decision enti-
tled, ﬁRespondent not entitled to withdraw recognition 
from the Union on February 26, 1998.ﬂ  According to the 
Respondent, many of these fa
ctors ﬁpredated any alleged 
unfair labor practicesﬂ and constituted valid grounds for 
withdrawing recognition from the Union.  For the rea-
sons set forth below, we find no merit in the Respon-
dent™s argument.   
In analyzing the adequacy of
 an employer™s defense to 
a withdrawal of recognition 
allegation, the Board will 
only examine factors actually ﬁrelied onﬂ by the em-
ployer.  
Holiday Inn of Dayton
, 212 NLRB 553 fn. 1, 
556 (1974), enfd. 525 F.2d 476 (6th Cir. 1975).  Conduct 

of which the employer may have been aware, but on 
which the employer ﬁdid not 
baseﬂ its decision to with-
draw recognition from the Union, is of ﬁno legal signifi-

cance.ﬂ  Id.  See also 
Orion Corp
., 210 NLRB 633, 634 
(1974) (Board will only examine those factors on which 
the withdrawal decision was based), enfd. 515 F.2d 81 
(7th Cir. 1975). 
Here, we find, contrary to the Respondent™s conten-
tion, that the February 25 employee petition was the true 
cause of the Respondent™s decision to withdraw recogni-
tion from the Union. The record shows that, on February 
25, an attorney representing some of the Respondent™s 

employees wrote a letter to the Respondent stating that 
ﬁa clear majority of the [Res
pondent™s] employees . . .  
has signed a petitionﬂ declaring that they no
 longer 
wished the Union to represent them.  At the February 26 

negotiating session, the Respondent™s counsel, Ed 
Bohrer, showed the letter and blank copy of the petition 
to the Union and stated that 
ﬁbased upon this document 
[the petition], we [the Respondent] were no longer in any 

position to bargain with the union.ﬂ  Bohrer advised the 
Union that the Respondent was withdrawing from bar-
gaining
 ﬁon the basis of this letter and petition.ﬂ 
It is clear that the employee petition prompted the Re-
spondent™s withdrawal of re
cognition from the Union.  
The Respondent did not withdraw recognition because of 

ﬁother factorsﬂ of which it 
was aware.  Instead, as the 
judge stated, ﬁthe Respondent did not feel confident 

withdrawing recognition from the Union until it had con-
firmation regarding the withdrawal petition.ﬂ   
The Respondent™s ﬁother factorsﬂ are irrelevant be-
cause the Respondent did not rely on them in withdraw-
ing recognition.
14 Inasmuch as the record shows that 
none of the ﬁother factorsﬂ pl
ayed any part whatsoever in 
the Respondent™s decision, we find that they have no 

ﬁlegal significance.ﬂ  
Holiday Inn of Dayton
, supra.  
We find that the Respondent relied solely on the Feb-
ruary 25 employee petition as the basis for its decision to 
withdraw recognition from the Union.  We also find that 
this petition was tainted by the Respondent™s unfair labor
 practices. Therefore, we conclude that by withdrawing 
recognition from the Union on February 26, and by re-
fusing to bargain with it, the Respondent violated Section 

8(a)(5) and (1) of the Act.
15 3.  The Respondent excepts to the judge™s finding that 
it violated Section 8(a)(2) of the Act by paying Attorney 

Michael Bernantz for legal services he provided to em-
ployees who opposed the affiliation of the Winona Free 
                                                          
 14 Moreover, even if the Respondent had relied on the ﬁother factorsﬂ 
in withdrawing recognition, we would 
find that they are insufficient to 
establish a good-faith reasonable uncertainty of the Union™s majority 
status within the meaning of 
Allentown Mack Sales & Service v. NLRB
, 522 U.S. 359 (1998). 
15 We have not analyzed the Res
pondent™s withdrawal of recognition 
under our recent decision in 
Lee Lumber & Building Material Corp
., 334 NLRB 396 (2001), because the instant case was not litigated on the 
theory that the Respondent had not bargained for a reasonable period of 
time after the issuance of the bargaining order in 
RTP Co
., supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470Union (WFU) with the Union.  We find merit in the Re-
spondent™s exceptions and reverse the judge on this is-
sue. On February 11, 1996, the Respondent™s employees, 
who were then represented by the WFU, voted to affiliate 

with the Union.  The Board found that the affiliation vote 
was valid. 
RTP Co
., supra, 323 NLRB 15.  Bernantz pro-
vided legal services to a group of WFU members op-
posed to the affiliation.  The Respondent paid Bernantz™ 
legal fees. 
By its terms, Section 8(a)(2) provides that it is an un-
fair labor practice for an empl
oyer to contribute financial 
support to ﬁany labor organization.ﬂ  Consequently, be-
fore a violation of Section 
8(a)(2) can be found, the en-tity involved must be a statut
ory ﬁlabor organization.ﬂ  
Here, the record shows that virtually all of the legal ser-
vices were rendered after WF
U™s affiliation with the Un-
ion was complete and, accordingly, the alleged ﬁlabor 
organization,ﬂ i.e., WFU, no longer existed.
16  Id. at 22.  
Substantial evidence is therefore lacking that the Re-

spondent contributed financial support to a ﬁlabor or-
ganizationﬂ in violation of Section 8(a)(2), and we shall 
dismiss this allegation.
17  4.  We agree with the judge, for the reasons fully set 
forth in 
Caterair International
, 322 NLRB 64 (1996), 
that an affirmative bargaining order is warranted in this 
case as a remedy for the Respondent™s unlawful with-
drawal of recognition from the Union.  We adhere to the 
view, reaffirmed by the Board in that case, that an af-
firmative bargaining order is ﬁthe traditional, appropriate 

remedy for an 8(a)(5) refusal to bargain with the lawful 
collective-bargaining represen
tative of an appropriate unit of employees.ﬂ  Id. at 68. 
In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts 
of each case, the imposition of 
such an order.  See, e.g
., Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Bldg. Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. Cir. 
1997); and 
Exxel/Atmos v. NLRB
, 28 F.3d 1243, 1248 
(D.C. Cir. 1994). In the 
Vincent
 case, the court summa-
                                                          
 16 An itemized statement from Bernantz is in the record.  The state-
ment shows that legal services 
totaling 1600 billable minutes were 
rendered between February 1, 1996, a
nd April 3, 1997.  Of that total, 
only a de minimis amount (45 minutes or less than 3 percent) repre-
sented services rendered before th
e affiliation vote on February 11, 1996. 
17 Although the Respondent™s payments
 may have constituted an in-
dependent violation of Sec. 8(a)(1),
 no such unfair labor practice was 
alleged in the complaint.  While certa
in payments by an employer to his 
employees or to a representative of his employees are also unlawful 

under Sec. 302 of the Taft-Hartley Act, 29 U.S.C. §186, the Board does 
not have jurisdiction to enforce this provision. 
rized the court™s law as requiring that an affirmative bar-
gaining order ﬁmust be justified by a reasoned analysis 
that includes an explicit balancing of three considera-
tions:  (1) the employees™ §7 rights; (2) whether other 
purposes of the Act override the rights of employees to 
choose their bargaining repr
esentatives; and (3) whether 
alternative remedies are adequate to remedy the viola-
tions of the Act.ﬂ  Id. at 738. 
Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair
, we have 
examined the particular fact
s of this case as the court 
requires and find that a balancing of the three factors 
warrants an affirmative bargaining order. 
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the em-
ployer™s withdrawal of recogn
ition.  At the same time, an 
affirmative bargaining order, with its attendant bar to 
raising a question concerning the Union™s continuing 
majority status for a reasonable time, does not unduly 
prejudice the Section 7 rights of employees who may 
oppose continued union representation because the dura-
tion of the order is no longer than is reasonably necessary 
to remedy the ill effects of the violation. 
Moreover, employees have not yet had an opportunity 
to assess for themselves, without any undue influence 

from the Respondent, the Un
ion™s effectiveness as col-
lective-bargaining representative.  The Respondent began 
protesting the Union™s representative status immediately 
after the February 11, 1996 affiliation election.  On Feb-
ruary 20, 1997, the Board ordered the Respondent to 
recognize and bargain with th
e Union.  Bargaining com-
menced in late August 1997.  After only seven sessions 

of Board-ordered bargaining for an initial contract, the 
Respondent, starting on January 2, 1998, acted to influ-
ence its employees 
away
 from union representation by 
blaming the Union for preventing an employee wage 

increase and by dealing directly with employees regard-
ing significant terms and conditions of employment.  The 
Respondent™s efforts resulted in an employee petition 
seeking the end of union representation, which the Re-
spondent honored by withdrawing recognition from the 
Union on February 26, 1998, and dealing directly with 
employees for another 3 months. In light of these events, 

it is only by restoring the status quo ante and requiring 
the Respondent to bargain with the Union for a reason-
able period of time that employees will be able to fairly 
decide for themselves whether they wish to continue to 
be represented by the Union or adopt some other ar-
rangement. 
 (2) The affirmative bargaini
ng order also serves the 
policies of the Act by fostering meaningful collective 
 RTP CO. 471bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining in the hope 
of further discouraging support for the Union.  It also 
ensures that the Union will not be pressured, by the pos-
sibility of a decertification petition, to achieve immediate 
results at the bargaining table following the Board™s reso-
lution of its unfair labor prac
tice charges and issuance of 

a cease-and-desist order. 
(3) A cease-and-desist order,
 without a temporary de-
certification bar, would be inadequate to remedy the Re-
spondent™s violations because it would permit a decerti-
fication petition to be filed before the Respondent had 
afforded the employees a reasonable time to regroup and 
bargain through their representa
tive in an effort to reach 
a collective-bargaining agreem
ent.  Such a result would 
be particularly unfair in 
circumstances such as those 
here, where litigation of the Union™s charges took several 
years and the Respondent™s unfair labor practice was of a 
continuing nature and was likely to have a continuing 
effect, thereby tainting any 
employee disaffection from 
the Union arising during that period or immediately 

thereafter.  We find that 
these circumstances outweigh 
the temporary impact the a
ffirmative bargaining order 
will have on the rights of employees who oppose contin-
ued union representation. 
For all the foregoing reasons, we find that an affirma-
tive bargaining order with 
its temporary decertification 
bar is necessary to fully remedy the allegations in this 
case.  ORDER The National Labor Relations Board orders that the 
Respondent, Miller Waste Mills, Inc., d/b/a RTP Com-
pany, Winona, Minnesota, its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
(a)  Misrepresenting to employees positions taken by 
the Union and blaming the 
Union for the Respondent™s 
failure to improve benefits or give a wage increase. 
(b)  When preparing for an unfair labor practice pro-
ceeding, interrogating employees
 in the presence of su-
pervisors, and inquiring into union activities and discus-
sions that occurred outside of the presence of manage-
ment personnel. 
(c)  Bypassing the Union and dealing directly with unit 
employees by its letters granting a wage increase and 
reducing insurance premium costs. 
(d)  Refusing to provide information relevant and nec-
essary to the Union as the 
collective-bargaining represen-
tative of unit employees. 
(e)  Withdrawing recognition from, and refusing to 
bargain with, the Union as th
e exclusive bargaining rep-
resentative of the employees 
in the appropriate bargain-ing unit described below. 
(f)  Informing employees that it would no longer au-
thorize them to take time off for union business. 
(g)  Bypassing the Union and dealing directly with unit 
employees by informing that that it was reviewing its 
medical, 401(k), vacation, and other benefits; implement-
ing a superior attendance incentive program; and inform-
ing them of the availability of health insurance coverage 
through a different insurance carrier. 
(h)  Refusing to allow the Union to participate in the 
grievance process. 
(i)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Recognize and, on request, bargain with the Union 
as the exclusive representative of the employees in the 
following appropriate unit concerning terms and condi-
tions of employment and, if an understanding is reached, 
embody the understanding in a signed agreement:   
 All production and maintenance employees employed 

at the Respondent™s plant in Winona, Minnesota; ex-
cluding office and clerical 
employees, engineering de-
partment employees, draftsperson, plant clerical em-
ployees, and all guards and supervisors as defined by 
the National Labor Relations Act. 
 (b)  Provide the Union with the necessary and relevant 
bargaining information it requested on February 16, 
1998, and thereafter. 
(c)  Return to the status quo ante and allow union offi-
cials to conduct union business during scheduled work-
times, and to participate in the grievance process. 
(d)  On request of the Union, rescind the attendance 
program implemented on April 15, 1998. 
(e)  Within 14 days after service by the Region, post at 
its Winona, Minnesota facility copies of the attached 
notice marked ﬁAppendix.ﬂ
18  Copies of the notice, on 
forms provided by the Regional Director for Region 18, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
                                                          
 18 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since January 2, 1998. 
(f) Within 14 days after service by the Region, the at-
tached noticed marked ﬁAppendixﬂ shall be read to as-

semblies of all unit members by either the Respondent™s 
president or senior vice pres
ident/chief executive officer. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
  APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT misrepresent to employees positions 
taken by the Union and blame the Union for our failure 

to improve benefits or give a wage increase. 
WE WILL NOT, if preparing for hearings in unfair la-
bor practice proceedings, inte
rrogate employees in front 
of supervisors, or inquire into union activities and dis-
cussions that took place out of the presence of company 
management officials. 
WE WILL NOT bypass the Union and deal directly 
with employees regarding pay, benefits, and other work-
ing conditions.   
WE WILL NOT refuse to provide information relevant 
and necessary to the Union 
as the collective-bargaining 
representative of unit employees. 
WE WILL NOT withdraw recognition from or fail and 
refuse to bargain in good faith with Local 2340, Interna-
tional Union, United Automobile, Aerospace & Agricul-
tural Implement Workers of America, UAW, as the ex-
clusive bargaining representative of our employees in the 

following appropriate unit: 
 All production and maintenance employees employed 
at our plant in Winona, Minnesota; excluding office 
and clerical employees, engineering department em-
ployees, draftsperson, plant clerical employees, and all 
guards and supervisors as defined by the National La-
bor Relations Act. 
 WE WILL NOT tell employees that they may no 
longer take time off for union business. 
WE WILL NOT refuse to allow the Union to partici-
pate in the grievance process. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, recognize and bargain with the 
Union as the exclusive bargaining representative of our 
employees in the above-described appropriate unit with 
respect to wages, hours, and other terms and conditions 
of employment and, WE WILL, if an understanding is 
reached, embody the understanding in a signed agree-
ment. 
WE WILL in a timely fashion furnish the Union with 
the information requested on February 16, 1998, and 

thereafter. 
WE WILL allow union officials to conduct union busi-
ness during scheduled worktime. 
 WE WILL allow the Union to participate in the griev-
ance process. 
WE WILL, on request of the Union, rescind the atten-
dance program we implemented on April 15, 1998. 
MILLER WASTE MILLS, INC., D/B/A RTP 
COMPANY  A. Marie Simpson
, Esq.
, for the General Counsel.
  Paul J. Zech
 and
 Lee
 A. Lastovich, Esqs. (Felhaber, Larson, 
Fenlon & Vogt, P.A.)
, of Minneapolis, Minnesota, for the 
Respondent. Robert D. Metcalf
, Esq. (Metcalf, Kaspari, Howard, Engdahl & 
Lazarus, P.A.
), of Minneapolis, Minnesota, for the Charg-
ing Party. 
DECISION STATEMENT OF THE CASE 
ARTHUR J. AMCHAN, Administrative Law Judge. This 
case was tried in Minneapolis, Minnesota, on June 16Œ19 and 
July 7 and 8, 1998. The ch
arge was filed March 12, 1998,
1 and 
the complaint was issued May 21, 1998. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
                                                          
 1 All dates are in 1997 unless otherwise indicated. 
 RTP CO. 473FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent (Miller Waste or RTP), a corporation, 
manufactures thermoplastic mold
ing compound at its facility in 
Winona, Minnesota, where it annually sells and ships goods 
valued in excess of $50,000 to poi
nts outside of Minnesota. It 
also purchases and receives goods valued in excess of $50,000 
from points outside of Minnesota
 at its Winona facility. Re-
spondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union, Local 2340 of the UAW, is a labor 
organization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
On February 20, 1997, the Board found that Respondent had 
violated Section 8(a)(1) and (5) by refusing to recognize and 
bargain with the Union, RTP Co., 323 NLRB 15.  Following 
that decision Respondent bargained with UAW Local 2340 
from April 1997 until February 26, 1998, when it withdrew 
recognition of the Union as the exclusive bargaining represen-
tative of its employees. The Gene
ral Counsel alleges that Re-
spondent has violated Section 8(a
)(1), (2), and (5) in a number 
of respects since the Board™s decision. These allegations in-
clude bad-faith or ﬁsurfaceﬂ bargaining, bypassing the Union 
and dealing directly with bargaining unit employees and ren-
dering financial assistance to 
employees opposed to the Union. 
 Events Leading up to the 1997 NLRB Decision 
To put the instant case in context,
 it is helpful to restate some 
of Judge William L. Schmidt™s factual findings, which were 
affirmed by the Board.  For 
some period prior to 1984, RTP 
production and maintenance employees were represented by the 
International Chemical Workers Union (ICWU).  In 1984, a 
group of employees successfully
 moved to decertify the ICWU. 
Afterwards the Board conducted a representation election and 
certified the Winona Free Union 
(WFU) formed by these em-
ployees as the bargaining representative. The WFU entered into 

several collective-bargaining ag
reements with Respondent, the 
last of which was concluded in February 1994.  Judge Schmidt 
noted that, ﬁthe WFU has had 
an amicable and nonconfronta-
tional relationship with Respond
ent, never processing a griev-
ance to arbitration.ﬂ 
In mid-1995, the executive board of the WFU contacted and 
met with George Klingfus, an in
ternational representative of the 
UAW. At a meeting in December 1995, attended by the six 

members of the executive board and five or six other bargain-
ing unit members, it was agreed that a vote should be taken at the January 1996 meeting on whether to affiliate with the 
UAW.  On January 22, 1996, the executive board sent a letter 
to all bargaining unit employees.  This letter announced that a 
special meeting of the Union would be held on Sunday, Febru-
ary 11, 1996, at which a secret ballot election would be taken to 
determine whether to affiliate with the UAW or remain inde-
pendent. A copy of the letter was also posted in the workplace. 
On February 7, the Company sent a letter to all bargaining unit 
employees. In the letter Miller
 Waste opposed affiliation and 
warned that it would challenge the legitimacy of the UAW as a 
properly certified bargaining agent should affiliation be ap-

proved. Approximately 130 employees attended the February 11 
meeting.  At the beginning tw
o anti-UAW employees, Robert 
Kashuba and Ron Swartling, confronted Klingfus and vocifer-

ously challenged the legality of the meeting. At the end of the 
meeting a secret ballot electi
on was conducted and supervised 
by Reverend John Carrier.  Seventy nine employees voted for 

affiliation and 51 voted against affiliation.  Following the elec-
tion three members of the WFU executive board and Klingfus 
signed an affiliation agreement. 
On March 22, 1996, the UAW issued a charter designating 
the WFU as UAW Local 2340. Five of the six WFU officers 
and executive board members assumed the same positions with 
UAW Local 2340. Respondent refused to recognize the UAW 
as the bargaining agent of its employees. Anti-UAW employ-
ees, including Robert Kashuba, Sc
ott Holubar, and Jeff Serwa,2 immediately commenced a campaign to reverse the affiliation 

of the WFU with the UAW. During this campaign they regu-
larly shared information and, 
on occasion, sought advice from 
Charles Wunderlich, a vice pres
ident of Respondent, who is principally responsible for its labor relations. 
The Board concluded that the UAW has been the bargaining 
representative of Respondent™s 
employees since February 11, 
1996.  It noted that a successful affiliation vote does not require 
a majority vote of the entire bargaining unit membership. The 
Board found that employees recei
ved adequate notice of the 
vote on affiliation and had an adequate opportunity to discuss 
and consider the affiliation matter before casting their ballots. It 
also concluded that Respondent had failed to meet its burden of 
showing that the affiliation did not preserve continuity between 
the WFU and Local 2340. Responde
nt was ordered to recog-nize and bargain with Local 2340. The remedy portion of the 
decision concluded that ﬁLocal 
2340 is entitled to a reasonable 
period in which to bargain with Respondent free from further 
interference.ﬂ 
The Commencement of Negotiations Between Respondent and 
the UAW on April 30, 1997 
Respondent decided not to appeal the February 1997 Board 
decision.  On April 3, Chuck Wunderlich and Michael Bernatz, 
attorney for at least several members of the anti-UAW faction 
within the WFU, discussed the strategy to be followed by the 
Company and Bernatz™ clients with respect to the UAW.
3  Ber-
natz™ notes of that conversation (GC Exh. 41) read in pertinent 
part:4  Option #2 
Recognize UAW 
Start negotiating in good faith 
                                                          
 2 Serwa resigned as secretary treasurer of the WFU after its affilia-
tion with the UAW. He is currently a supervisory/management em-
ployee at Respondent™s Winona plant. 
3 Bernatz represented the WFU in contract negotiations with Re-
spondent in 1987, 1990, and 1993. 
4 Bernatz testified that these notes may have been written while he 
was talking to Wunderlich.  I infer th
at they were transcribed during the 

conversation. The last line, for example, appears to be a quotation of 
what Wunderlich said to Bernatz. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4743-6-10 months- No solution NLRB will, if new petition 
NLRB almost obligated to give petition 
There will be a time to get signatures 
And demanding election-but not now 
ﬁTalking to them in good faithﬂ 
 Sometime in the early spring of 1997, Respondent™s counsel, 
Edward Bohrer, met with UAW 
International Representative 
Thomas Schneider, who was assigned by the Union to conduct 
contract negotiations.  The Union agreed to withdraw two 
pending unfair labor practice  char
ges and the parties agreed to 
hold their first meeting on April 30, 1997, in Red Wing, Min-

nesota. This meeting was a cordial ﬁget acquaintedﬂ meeting. 
The Union presented Respondent 
with an agenda, which in-
cluded a list of the information it wanted from Miller Waste. 
The Union informed Respondent that it wanted to survey its 
membership before starting substantive negotiations and the 
parties agreed that they would not conduct a letter writing cam-
paign during negotiations without the others™ consent. 
By May 8, Miller Waste had provided the Union with all the 
information it requested, including a list of employees™ salaries 
by name, which the Company had been hesitant to divulge. 
Schneider went on a plant tour of the Winona facility during the 
same month. In July the parties agreed to hold their first sub-
stantive meeting on August 26. They agreed that the Union 
would present its initial proposal at that meeting and that Re-
spondent would present its response on August 29. The General 
Counsel does not contend that the 4-month hiatus between the 
first and second meetings was the fault of Respondent. 
August 26, 1997 Meeting 
During this period the Union conducted its survey, tallied the 
results, and reviewed the collective-bargaining agreement 
signed by the WFU and Miller Waste in February 1994.  Re-
spondent authorized Brian Stremc
ha and Steve Blank to attend 
a week-long union conference in early August.
5  Just prior to the August 26 meeting, George
 Klingfus replaced Thomas Schneider, who underwent knee surgery, as the UAW™s chief 
negotiator. When he attended hi
s first meeting, Klingfus had not met with bargaining unit employees beforehand.  He was 
only vaguely familiar with the Union™s proposals and did not 

have an understanding of the ne
gotiating team™s priorities.
6  He 
had reviewed the 1994 WFU contract briefly. 
On August 26, Klingfus read the union proposals to the 
company negotiators. Specific 
contract language was not pre-
sented to the company. The Union merely stated, for example, 
                                                          
                                                           
5 The Union has no complaints about Respondent™s dealings with it 
in the grievance process between April 1997 and February 26, 1998. In 
one instance the Union praised the conduct of RTP™s representatives. 
6 The bargaining unit members of the negotiating team were Brian 
Stremcha, president of the Local, Ke
n Erickson, vice president, and Pat 
Berg, secretary-treasurer. Jerry Se
verson, union recording secretary and 
a member of the negotiating team in April, left Respondent voluntarily 
sometime in mid-1997.  Mark Steuemagel, president of the Union at the 
time of the affiliation vote, may also
 have been a member of the negoti-
ating team at one time.  He also voluntarily ceased working for Re-
spondent in 1997. Erickson resigned his positions with the Union in 
January or February 1998. 
that it wanted a union-security agreement added to the WFU 
contract, that it wanted additional floating holidays, that it 
wanted wages improved each year of the agreement, that it 
wanted improved insurance bene
fits and reduced employee 
health insurance contributions. The Union also proposed a 
ﬁfive-year step plan to get [wage] rates to pre-January, 1985 
date.ﬂ The Union™s objective was to eliminate the distinction 
between employees hired by Respondent before 1985 (tier I 
employees) and those hired after that date (tier II employees). 
Tier I employees were paid at a 
significantly high
er base wage rate. August 29, 1997 Meeting 
Miller Waste presented its response to the union proposal on 
August 29. The proposal was read by Edward Bohrer, its chief 
negotiator. There was little discussion of the proposals since the 
meeting lasted only 30 minutes to an hour. The Company™s 
initial proposal deleted union dues deduction, a task it had per-
formed for the WFU. Miller Wast
e™s rationale for this proposal 
was that the UAW ﬁis in a posi
tion to handle its own financial 
affairs.ﬂ The Company also opposed any union-security clause. 
The Company asked for the ri
ght to establish ﬁnon-tradi-
tionalﬂ workdays, such as four 10-hour days. It proposed that 
employees be required to sign up for overtime in advance, 

which was another change from the WFU contract. Miller 
Waste asked for the right to cancel the New Year™s Eve, 
Christmas Eve, and Good Friday holidays with 30 days™ notice 
and with the provision of a substitute day off with pay, or an 
extra day™s pay. 
Miller Waste™s response to the Union™s request for a reduc-
tion in the probationary period for new hires was an increase in 
the period. The parties eventually agreed to maintain the status 
quo regarding the probationary period
, while giving Respon-
dent a right to extend the period
 in particular cases after the 
Union™s review. Respondent rejected the Union™s request for a 
change in company procedures for overtime and transfer. The 
Union proposed a job bidding process with more weight given 

to seniority than was the case under the WFU contract. 
With respect to wages, the 
Company proposed a wage freeze 
in 1997 and 1998, citing its December 1996 4-1/2-percent wage 
increase, as justification for th
e freeze. As to the two-tiered 
wage system, the company proposal stated that ﬁit was open to 
negotiation of a method to redu
ce the differenceﬂ between the 
tiers, but that ﬁit will take much longer than 5 years.ﬂ The com-

pany proposal provided that any increase in health insurance 
benefits would be paid
 for by its employees. 
The Company agreed to a union request to modify the lan-
guage concerning work breaks to 
clearly indicate that employ-
ees on each shift were entitled to three 10-minute breaks.
7  It 
also agreed to update its seniority list regularly and provide it to 
the Union. 
The September 16 Meeting 
Prior to the next scheduled 
negotiation session on September 
16, a union negotiating team memb
er (or members) apparently 

told George Klingfus that the company was discriminating 
 7 Respondent also proposed a provision giving it discretion to re-
quire some or all employees to 
punch in and out at breaktimes. 
 RTP CO. 475against UAW supporters with re
spect to wages. Respondent 
paid a number of employees a wage rate that exceeded the base 
wage set forth in its collective-bargaining agreement with the 
WFU. Klingfus was also told that there were individuals who 
were company supervisors who were in the bargaining unit and 
were doing work that should be done by other bargaining unit 
members. 
Klingfus raised these issues with Respondent™s chief negotia-
tor, Ed Bohrer, in the hallway just prior to the September 16 
session. Then when the meeting began, he threatened in an 
animated manner, to file unfair labor practice charges regarding 
discrimination in merit pay and an incident in which the local 
secretary/treasurer, Pat Berg, was pushed down the stairs of a 
blender. No such charges were
 ever filed and the Union has 
never established that Responden
t discriminated against union 
members with regard to merit pay. 
Klingfus also demanded that the ﬁsupervisorsﬂ be removed 
from the bargaining unit. Bohrer responded to Klingfus by 
asking him to provide a list of the individuals to whom he was 
referring.
8 This issue consumed a c
onsiderable amount of time 
at the September 16 meeting and 
at some later meetings. On 
September 16, the Union™s secret
ary/treasurer, Pat Berg, began 
rewriting the WFU collective-bargaining agreement by hand as 

a means of presenting desired la
nguage changes to Respondent. 
After some period of time, Respondent objected to this proce-dure and the parties agreed that Bohrer™s secretary would type 
up tentative agreements after each meeting. 
The Union asked for changes to article I of the WFU contract 
which excluded laboratory employ
ees from the bargaining unit. 
These employees had always been treated as unit members and 
indeed, Union President Brian 
Stremcha and other union mem-
bers worked in these laboratorie
s. Respondent promised that it 
would continue to treat laboratory employees as bargaining unit 
members, but refused to chan
ge the contract language. The 
Union accepted the Company™s representations. 
The September 19, 1997 Meeting 
Some minor agreements were reached at the September 19 
bargaining session. Respondent agreed to grant employees 
bereavement leave in the event the death of their stepchildren 
or stepparents and to count such leave in computing eligibility 
for overtime pay.  The agreement to include steprelatives, how-
ever, merely conformed to the 
Respondent™s existing practice. 
The Union agreed to the nontra
ditional workday and the elimi-
nation of the employer-employe
e task force provided for  
in the WFU contract.  Respondent refused to budge on its insis-
tence that it would not collect dues for the UAW or allow em-
ployees to bid on promotions and transfers. At the end of the 
meeting, Klingfus informed the Company that he would ask 
Federal mediator Bruce Danielson 
to attend the next meeting. A 
meeting scheduled for October 14
 was cancelled by Klingfus. 
                                                          
                                                           
8 This dispute concerned some or all of 26 section leaders/managers 
or assistant section leaders/manage
rs listed on GC Exh. 47. Five of 
these employees were having union du
es withheld from their paychecks 
in April 1997. These individuals report
 to one of three production man-
agers or to the second- or third-shift supervisors. The production man-
agers and shift supervisors, who are supervisory/management, report to 
Manufacturing Manager Larry Stoltman. 
The November 6 and 26, 1997 Meetings 
UAW International Representative Thomas Schneider at-
tended the first hour of the November 6 meeting, which was 
also attended by Federal mediator
 Bruce Danielson.  Schneider 
alleged that the Company was not serious about reaching 
agreement and was  bargaining in bad faith. Bohrer responded 
by accusing the Union for the slow pace and lack of progress in 
negotiations. Some minor agreements were reached such as one regarding 
the consistency of  language in computing time periods for the 
grievance procedure. On Novemb
er 6, and 26, discussion cen-tered on three issues: the Company™s proposed right to move 
the New Year™s Eve, Christmas Eve, and Good Friday holidays; 
the issue of whether certain employees were supervisors and 
eligible for bargaining unit overtime work and the Company™s 
insistence that an employee have the right to pursue a grievance 
without the Union™s blessing. There was no resolution with 
regard to any of these matters.
9 On the morning of November 26, Respondent presented the 
Union with a document entitled 
ﬁList of supervisors currently 
in the bargaining unit [G.C. Exh. 47].ﬂ In the meeting the Un-

ion took the position that only 2 of the 26 individuals on the list 
were supervisors within the meaning of the NLRA. The Com-
pany argued that these individual
s were indistinguishable with 
regard to their supervisory status
 under the Act in that they all 
had some degree of authority to discipline employees and make 
work assignments. Respondent also
 argued that it had the right to have them perform overtime work regardless of whether or 
not they were in the bargaining unit. 
December 11, 1997 Meeting 
On the morning of December 11, 1997, both negotiating 
teams caucused separately at th
e Riverport Inn in Winona. At one point federal mediator Bruce 
Danielson entered the room of 
the union negotiators and told them that he didn™t think they 
would get a collective-bargaining agreement unless they could 
show the Company that the Union had the support of the major-
ity of the bargaining unit employees.
10  The three union negoti-
 9 Curiously, union negotiator Klingfus testified on two occasions 
(Tr. 642 and 726) that Respondent dr
opped its insistence that an indi-
vidual employee be able to pursue a gr
ievance.  If this were so, it would 
indicate a major concession by Miller Waste. However, the notes of the 
company negotiators, Charles, Wunderlich, Ed Bohrer, and Frank Woh-
letz, as well as the testimony of Union President Brian Stremcha, estab-
lish that the Company never compromised on this issue (see, e.g., Exhs. 
R-8, R-28, and R-21, pp. 14Œ15). 
10 No factual issue in this case is so
 hotly contested as the origins of the suggestion for an election. The company witnesses unanimously 
assert that, other than telling them to
 go to lunch, they didn™t see media-
tor Danielson until the afternoon, when he informed them that the Un-
ion had decided that it wanted to have a representation election. Never-
theless, I find that the election idea 
was a result of the Union™s discus-
sions with Danielson, who was accurately conveying sentiments ex-
pressed to him by Respondent. I base
 this finding on the testimony of 
Ken Erickson, union vice president 
until January or February 1998, 
who was a member of the union negotiation team. Erickson, who no 

longer supports the Union, testified 
for Respondent.  On direct exami-
nation, he supported Respondent
™s account. However, on cross-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476ating committee members, President Brian Stremcha, Vice 
President Kenneth Erickson, an
d UAW International Represen-
tative George Klingfus, then engaged in a prolonged discussion 

of whether they should consent to an NLRB representation 
election. 
In the afternoon the parties got together and agreed to such 
an election, pending approval from
 Klingfus™ supervisor at the 
UAW. The also discussed wage
s and changes in employee 
health insurance benefits. In March 1997, the Union had filed 
an unfair labor practice charge because Respondent granted 
employees a very large wage in
crease without giving notice to 
the Union, or providing it with an opportunity to bargain. The 

Union promised not to file a charge if an increase was granted 
for 1998. Klingfus also promised 
not to use the raise as a means of getting an even greater wage 
increase in future negotiations. 
Finally, the Union agreed that
 Respondent could change em-
ployee health insurance benefits 
so long as the change did not 
offset the wage increase to the point of leaving employees with 
a net loss in compensation. C
ontract negotiations were sus-
pended while the election proposal was  broached to Klingfus™ 
superiors.  The UAW Rejects a Representation Election and Files Two 
Grievances Regarding Overtime Worked by Supervisors
 On December 12, Local Union President Brian Stremcha 
filed a grievance with Respondent alleging that on Saturday, 
December 6, ﬁ[f]orepersons were used to do work regularly 
performed by the bargaining uni
t employees during their regu-
lar work week.ﬂ The grievance as
ked that ﬁthe appropriate em-ployeesﬂ be paid for these overtime hours. On December 23, 
Stremcha filed an identical grievance with regard to work per-
formed on Sunday, December 21. 
Both grievances were declined by Respondent. In addition, 
Corporate Vice President Wunderl
ich had a meeting with the 
ﬁbargaining unit supervisorsﬂ and told them that the Union 
wanted them out of the bargaining unit. He suggested that they 
talk to Stremcha about the grievances. Stremcha met with sev-
eral of these individuals at a restaurant and told them that the 
Union believed that they were l
eadmen rather than supervisors. 
Respondent™s January 2, 1998 Letter 
On December 23, George Klingfus left Ed Bohrer a message 
stating that the Union could not agree to a representation elec-
tion. On January 2, Respondent sent its employees a letter 
summarizing its negotiations with the UAW (GC Exh. 10).
11 The letter reviewed the discussions regarding a representation 
election and Klingfus™ message of December 23. It continued 
as follows:  Wages and Benefits 
 During that same December 11th meeting, the UAW 
Union Committee stated they would allow RTP to give 
                                                                                            
 examination, he changed 
his testimony and it is that testimony which I 
conclude is closest to the truth. 
11 At the April 30 negotiation session Tom Schneider agreed with 
company negotiators that their disc
ussions would remain confidential 
and that the parties would not engage in letter writing campaigns.  
George Klingfus repudiated this agreement on September 16, on ac-
count of Respondent™s alleged disc
rimination regarding merit pay. 
employees an increase in pay and to decrease insurance 
costs but no specifics were discussed. You will recall 
when RTP raised wages last year, the UAW filed an unfair 
labor practice charge against us. 
 Conclusion 
 We appreciate the need for increased wages and de-
creased insurance costs,  but we cannot handle these things 
piecemeal. Wages and insurance are only part of the com-
plete economic package, which also includes vacations, 
holidays, overtime and other 
issues which we've always 
dealt with at the same time. We also find it difficult to 

trust the UAW after they pulled the rug out from under us 
by denying an election.  Thes
e and other issues must be 
resolved simultaneously. 
This is a sad occasion for all of us as this marks the 
first time in RTP™s long history we won™t be giving you a 
wage increase at this time. Pl
ease understand this is not the 
way we do business. We are continually exploring ways to 
ensure that neither our employees nor RTP are damaged 
any further by this fiasco. 
Thank you very much for your continued patience and 
understanding. 
 /s/  Benjamin A. Miller, President      /s/ Hugh
 L. Miller, CEO 
 George Klingfus wrote Respondent™s attorney, Ed Bohrer, on 
January 12, 1998, complaining about the Company™s January 2 
letter. He said his understanding was that a raise would be 
given if no unfair labor practice charges were filed. Klingfus closed his letter by threatening to file an unfair labor practice 
charge unless Respondent retracted the January 2 letter and 
gave employees a wage increase. 
On January 15, 1998, the Millers were presented with a peti-
tion signed by approximately half 
the bargaining unit. It asked 
that the Millers grant employees a fair and decent wage in-

crease and better insurance benefits for 1998. A cover sheet 
given to the Millers states th
at the petition was ﬁin no way, 
shape or form, connected with an
y organization or business. It 
is simply a request from your loyal employees.ﬂ One of the 
employees who circulated this 
petition was Scott Holubar, who 
had been a leader of the anti-UAW faction in the WFU. 
The Millers responded to this letter the next day with a letter 
to employees granting them a 51-cent-per-hour wage increase 
ﬁregardless of the UAW and the NLRB and all those prob-
lems.ﬂ This constitutes the largest across-the-board wage in-
creased given to RTP employees in at least 38 years. The Janu-
ary 16 letter also indicated th
at Respondent was working on a 
reduction in employee health insurance costs. On February 13, 
1998, Respondent notified employee
s of a reduction in their 
contribution for health insurance premiums. 
On February 13, 1998, Respondent informed the Union that 
it would no longer deduct dues or other union fees from em-
ployee paychecks. At some point
 a meeting was scheduled for 
February 26, 1998, to resume collective-bargaining negotia-
tions. About 2 days prior to this meeting, Scott Holubar went to 
see Respondent™s vice president,
 Chuck Wunderlich.  Holubar 
told Wunderlich that he had a pe
tition, with the signatures of 
 RTP CO. 477125 bargaining unit employees, stating that the employees did 
not want the UAW representin
g them. Wunderlich referred 
Holubar to Michael Bernatz, formerly the WFU™s attorney.
12 Holubar arrived at Bernatz™ offi
ce on February 25, with a peti-
tion signed by 129 of the 168 bargaining unit employees and 

left it with a secretary.
13 Bernatz, who continued to re
present Holubar, Robert Ka-
shuba, and other anti-UAW employees
14 with regard to their 
employment, called Chuck Wunde
rlich. At some time during 
that afternoon, Bernatz also ta
lked with Frank Wohletz, Re-spondent™s Winona counsel and Pa
ul Zech, a partner of Ed 
Bohrer in the Felhaber law firm. He asked their advice in word-
ing a cover letter for the withdrawal petition to assure that it 
would be recognized by Responde
nt and, I assume, the NLRB. 
Afterwards, Thomas Gort, an associate in Bematz™ office, 
drafted a letter to the Millers stating: 
 Our office has represented a number of employees of 
Miller Waste Mills, Inc.  I am writing you to put you on 
notice of the following. Our clients have advised us that a 
clear majority of the employees of Miller Waste Mills has 
signed a petition relating to 
the employees™ union affilia-
tion. A blank sample of the petition is attached to this letter 
as Exhibit A.  Based on inform
ation that we have received, 
we believe that this letter accurately reflects  the
 nature and 
status of that petition, and that we will presently be in pos-
session of the signed original of the petition. 
 The blank sample declared that the signatories no longer 
wanted to be affiliated with the UAW and did not want the 

UAW to represent them. Bernatz rushed to deliver the letter to 
Respondent prior to the start of
 the next day™s negotiating ses-
sion, of which he was aware.  
Gort hand carried the letter to 
Chuck Wunderlich in the late afternoon of February 25, 1998.  
The Company did not received a copy of the signed petition 
until June 1998. 
The Events of February 26, 1998 
Thomas Schneider was reassigne
d to the Miller Waste nego-
tiations, replacing Klingfus, prior 
to February 26. Shortly after 
the outset of the negotiating session, Ed Bohrer presented 
Schneider, Brian Stremcha, and Pat Berg a copy of the letter 
from Gort, with the blank petition.  Bohrer informed the Union 
that in light of this letter 
the Company was no longer bargain-
ing with it. Schneider became very
 angry and made some thinly 
veiled threats of violence, appa
rently directed at Wunderlich. 
During or immediately after th
e meeting, Respondent™s at-
torney, Frank Wohletz, called Mike Bematz. Wohletz asked 
                                                          
                                                           
12 There is no evidence of Respondent™s involvement with the circu-
lation of the withdrawal petition, or the January petition requesting a 
wage increase. 
13 The bargaining unit had about 20
0 employees. Approximately 55 
were members of the Union in February 1998. There were about 70 
members in April 1997. 
14 From Bernatz™ notes I infer that Ernie Fratzke, who was involved 
with Holubar in the circulation of the withdrawal petition, was also a 

client of Bernatz.  Respondent™s a
ttorney, Ed Bohrer, described Bernatz 
as ﬁan attorney representing the ma
jority of the employees.ﬂ  (Tr. 
1032.) 
Bernatz to retain custody of th
e signed withdrawal petition. He also directed Bernatz to send him a statement of the services 
Bernatz had rendered to Winona Free Union for which he had 
not been paid. Bernatz sent a bill covering his services to the 
WFU from February 1, 1996, through his conversation with 
Wunderlich on April 3, 1997. The statement covered time spent 
talking to employees Scott Holu
bar, Jeff Serwa, and Bob Ka-shuba, as well as numerous conversations with Respondent and 
its attorneys (GC Exh. 56, attached to the General Counsel™s 
brief). Wohletz paid Bernatz 
the $2,317.55 claimed in the 
statement and was reimbursed by Respondent.
15 Unilateral Actions after Februa
ry 26, 1998, Which are Alleged 
to be 8(a)(5) Violations 
Pursuant to its position that it was not obligated to recognize 
and bargain with the Union after February 25, 1998, Respon-
dent failed to comply with a request for information submitted 
by Local 2340 President Brian Stremcha on February 16, and 
any subsequent UAW information 
requests. It has also refused 
to allow the Union to participate in the grievance process. On 

March 23, 1998, it informed Pat Berg that it would no longer 
authorize him to take time off for Local 2340 business. 
Respondent has also dealt unila
terally with employees in a 
number of respects that are alleged as violations by the General 
Counsel. On March 19, 1998, Respondent sent its employees a 
letter informing them
 that it no longer re
cognized the UAW. It also informed them that the Company was reviewing its medi-
cal, 401(k), vacation, and other be
nefits. On April 15, 1998, it 
unilaterally implemented a superior attendance incentive pro-
gram. RTP also informed its employees of the availability of 
health insurance coverage through Blue Cross and Blue Shield 
of Minnesota. Analysis 
The General Counsel has not Established that Respondent En-
gaged in Surface Bargaining 
In Atlanta Hilton & Tower, 
271 NLRB 1600, 1603 (1984), 
the Board summarized the obligations of employers and unions 
under Section 8(a)(5): 
 Under Section 8(d) of the 
Act, an employer and its 
employees™ representative are mutually required to ﬁmeet 
at reasonable times and confer in good faith with respect 
to wages, hours, and other terms and conditions of em-
ployment . . . but such obligation does not compel either 
party to agree to a proposal or require the making of a 
concession.ﬂ Both the employer and the union have a duty 
to negotiate with a ﬁsincere purpose to find a basis of 
agreement,ﬂ but ﬁthe Board cannot force an employer to 
make a ‚concession™ on any specific issue or to adopt any 

particular position.ﬂ The empl
oyer is, nonetheless, ﬁobli-
gated to make some reasonable effort in 
some 
direction to 
compose his differences with the union, if Section 8(a)(5) 
is to be read as imposing any 
substantial obligation at all.ﬂ 
It is necessary to scrutinize an employer™s overall con-
duct to determine whether it has bargained in good faith. 
 15 Bernatz testified that he intends to bill for services rendered in 
February 1998. He did not indi
cate who he intends to bill. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478ﬁFrom the context of an employer™s total conduct, it must 
be decided whether the employ
er is lawfully engaging in 
hard bargaining to achieve a contract that it considers de-

sirable or is unlawfully endeavoring to frustrate the possi-
bility of arriving at any agreement. A party is entitled to 
stand firm on a position if he re
asonably believes that it is 
fair and proper or that he ha
s sufficient bargaining strength 
to force the other party to agree. 
.  .  .  . 
Although an adamant insistence on a bargaining posi-
tion is not of itself a refusal to bargain in good faith . . . 
other conduct has been held to be indicative of a lack of 
good faith. Such conduct includes delaying tactics, unrea-
sonable bargaining demands, unilateral changes in manda-
tory subjects of bargaining, efforts to bypass the union, 

failure to designate an agent with sufficient bargaining au-
thority, withdrawal of alre
ady agreed-upon provisions, and 
arbitrary scheduling of meetings.
16  On the one hand there are a number of aspects regarding Re-
spondent™s conduct at and away 
from the bargaining table that 
points to a determination not to reach agreement with the Un-
ion, or ﬁsurface bargaining.ﬂ These include its ﬁbrain-stormingﬂ 
with Bernatz at the outset of the negotiations, its position re-
garding dues-checkoff proposals that were somewhat more 
onerous that those in its contract with the WFU and the lack of 
any significant concessions to the Union during negotiations. 
None of these factors, however
, necessarily establishes bad-
faith bargaining, 
White Cap, Inc., 
325 NLRB 1166 (1998). 
In NLRB v. J. P. Stevens & Co., 
538 F. 2d 1152, 1165 (4th 
Cir. 1976), the court observed that ﬁ[e]very position on issues 
of mandatory bargaining like dues check off, must reflect a 
legitimate business purpose, ot
herwise the company has not 
bargained in good faith.ﬂ In the instant case I cannot see any 
legitimate business purpose in Re
spondent™s insistence that the 
UAW collect its own dues. Simila
rly, the record belies Respon-

dent™s assertions that it made any significant concessions to the 
Union during the negotiations. It claims that it conceded a lot 
by agreeing to discuss a graduated elimination of its tiered 
wage structure. However, I co
nclude it conceded nothing be-
cause it did not make any concrete proposal in response to the 

Union™s proposed 5-year plan to equalize wages for pre- and 
post-1985 hires. All this being said, I cannot 
conclude that Respondent en-gaged in surface bargaining.   Ha
d it stuck to all these positions 
and even if it had struck to some of them to the point of im-
passe, I might be inclined to find ﬁsurface bargaining.ﬂ  How-
ever, negotiations never progressed far enough to determine 
whether Respondent™s proposals were designed to thwart any 
agreement, or were merely tool
s to gain concessions on other 
issues. Moreover, the Union was at least as much at fault for 
the lack of progress as Respondent. 
It is not alleged that Respondent
 engaged in many of the tell-
a-tale signs of surface bargaining. For instance, the Company 
did not arbitrarily schedule and cancel bargaining sessions, or 
decline to make its negotiators reasonably available. Indeed, the 
                                                          
                                                           
16 Case citations from the Board™
s decision have been omitted. 
lack of haste in starting and c
onducting substantive negotiations 
appears to be as much the responsibility of the Union as it is 
Respondent™s. Furthermore, Mill
er Waste complied with all 
information requests submitted by the Union until the February 
16, 1998 request by Stremcha.
17 Respondent dealt fairly with 
the Union in the grievance process and provided union officials 
an opportunity to attend to union business up until February 26, 
1998. Respondent can not be saddled 
with responsibility for the 
fact that negotiations were not completed by the end of 1997, or 
the predicament in which the Un
ion found itself as a result. The Union knew that Respondent trad
itionally raised wages at the 
beginning of each year. It was thus on notice that if negotia-
tions were not concluded that th
e wage increase would be de-
layed unless it waived its right to bargain with respect to the 
increase. 
Despite this fact, the Union wasted much of the negotiating 
sessions on issues that appear to have either had no merit, or 
were not well thought out. Most notable in this regard is the 
time spent on the allegation of discrimination against union 
members with regard to merit pay and the ﬁbargaining unit 
supervisorﬂ issue. With regard to the former, there appears to 
be absolutely no basis for the a
ssertions made by the Union at 
the bargaining sessions. The latter issue seems to be a poorly 
articulated concern, never adequately explained either in nego-
tiations or at this hearing. 
Union President Stremcha objected to the performance of 
overtime work by certain employees. He never articulated 
which employees were barred from such work by the WFU 
contract until the Company provide
d a list of 26 section leaders. 
While the Union ultimately took the position that 2 of the 26 
were barred from overtime work, it has not shown how these 2 
are distinguishable from the others.
18 The question of whether a particular individual is a supervi-
sor within the meaning of the Act was described by Judge 
Goldberg of the 5th Circuit as ﬁpersistently vexing,ﬂ 
NLRB v. 
Security Guard Service, 384 F.2d 143, 1435 (5th Cir. 1967). 
The resolution of this issue requires a determination of whether 
the individual exercises authorit
y with regard to certain respon-sibilities enumerated in Section 2(11) of the Act, such as hiring, 
firing, and directing the work 
of others, in a manner requiring 
the use of independent judgment. Moreover, one who exercises 

at least some of these responsibilities on a sporadic basis and in 
a manner largely incidental to 
his or her own work may not 
necessarily be a statutory supervisor, 
Southern Bleachery & 
Print Works, Inc., 
115 NLRB 787, 791 (1956), enfd. 257 F.2d. 235, 239 (4th Cir. 1958). 
The fact that so much of the parties™ time in negotiations 
case was spent unproductively discussing the supervisor issue 
appears to be the responsibility of the Union, not the Respon-
dent. If the Union had a legitimate concern about the scope of 
the bargaining unit, it should have been able to identify which 
 17 Respondent claims it would have
 complied with Stremcha™s re-
quest on February 26, 1998, but 
for the withdrawal petition. 
18 It is not clear that the grievan
ces filed by the Union in December, 
concerned work performed by thes
e two individuals, other section 
leaders, or the production managers or shift supervisors. 
 RTP CO. 479individuals it was concerned with and should have been able to 
provide a basis for distinguishing these individuals from the 
ﬁbargaining unit supervisorsﬂ it
 now claims were not statutory 
supervisors. Respondent™s January 2, 1998 Letter Violated Section 8(a)(1) 
and is not Protected by Section 8(c) of the Act 
While Respondent™s January 2,
 1998 letter to its employees 
accurately summarized the events surrounding the tentative 

agreement by the Union to an representation election, it con-
cludes by blaming the UAW for the fact that employees would 
not be getting their annual wage increase. The Company, how-
ever, believed that the Union had given its blessing to a wage 
increase and had waived its right to bargain over the raise. If 
the Company had any concerns that the Union had changed its 
position or had not waived its right to bargain, these were dis-
pelled by Klingfus™ letter of 
January 12.  Respondent™s behav-
ior in granting the wage increase on January 15, indicates that it 
understood that the Union had not reneged on its agreement 
with regard to the wage increase and had waived its right to 
bargain; otherwise, the increase would have constituted direct 
dealing, an obvious and blatant 8(a)(5) violation.
19 Nevertheless, Responde
nt made no attempt to correct the 
impression it gave to employees that the Union had tried to 
prevent or at least been an impediment to the wage increase. 
This was not an expression of 
views, argument, or opinion 
protected by Section 8(c).  It was a misstatement of fact, which 
would reasonably tend to underm
ine employees™ confidence 
and support for the Union. It is not surprising that employees 

would become alienated from a union which they believed had 
prevented a wage increase. I therefore conclude that the letter 
would reasonably tend to restrain employees in the exercise of 
their rights under Section 7, and t
hus violated Section 8(a)(1), Hillhaven Rehabilitation Center, 
325 NLRB 202 (1997). 
Respondent did not Violate the Act in Notifying the Union on 
February 9, 1998, that it Would no Longer Ddeduct Union 
Dues from Employees™ Paychecks 
Paragraph 9(i) of the complain
t alleges that Respondent vio-
lated the Act by ceasing the 
deduction of union dues from em-
ployees™ paychecks.  An employer 
is not required to continue to 
deduct such dues if its collective-bargaining agreement with the 

Union has expired,  
Bethlehem Steel Co., 136 NLRB 1500 (1962), enf. denied on other grounds 320 F.2d 615 (3d Cir. 

1963). Respondent™s collective-ba
rgaining agreement with the 
WFU provided that it would remain in force until December 31, 

1996, and from year to year thereafter, unless either party gave 
notice no earlier than 90 days, and no later than 60 days prior to 
                                                          
 19 The General Counsel argues that the Union did not waive its right 
to bargain over the wage increase and reduction in employee insurance 
premiums. I conclude that it did so at the December 11, 1997 negotiat-
ing session, and reiterated this waiver 
by virtue of Klingfus™ January 12 
letter to Respondent.  Statements made by Klingfus at the December 11 
negotiating session clearly intended 
and expressed a conscious relin-
quishment of the Union™s right to bargain over changes in insurance 
premiums, so long as they did not co
mpletely offset any wage increase, 
Intermountain Rural Electric Assn
., 305 NLRB 783, 786 (1991), enfd. 
984 F.2d 1562 (10th Cir. 1993). 
the expiration of the contract, that it wished that the contract be 
terminated or amended. 
The Union gave notice in 1996 and 1997 that it wished to 
negotiate amendments to the 
contract. Respondent contends 
that, as a result, the contract expired on December 31, 1996, or 

alternatively, on December 31, 1997. It is evident that both 
parties regarded the contract to be in force throughout 1997. A 
literal reading of the WFU contract would indicate that it ex-
pired on a request for amendment. 
Further, it is not clear what 
the parties understood to be the status of the WFU contract after 
December 31, 1997. Therefore, I conclude that the General 
Counsel has not established that it was still in force in February 
1998. Respondent was thus entitled to cease deducting dues 
payments. 
Respondent was not Entitled to Withdraw Recognition from the 
Union on February 26, 1998 
A union is irrebuttably presumed
 to continue to enjoy the 
support of a majority of the unit employees for 1 year after its 
certification and after the certification year has elapsed, while a 
collective-bargaining agreement is in effect. After the contract 
expires, the union is still presumed
 to enjoy majority status, but 
the presumption is rebuttable. In
 the latter situation, the em-
ployer may rebut the presumptio
n and withdraw recognition if 
it can show that the union in fact no longer has the support of a 
majority of the unit employees, or that the employer has a rea-
sonably based doubt, based on obj
ective considerat
ions, as to 
the union™s continued majority status. Any such doubt, how-
ever, must be raised in a context free of unfair labor practices of 
the sort likely, under all the circumstances, to affect the union™s 
status, cause employee disaffection, or improperly affect the 
bargaining relationship, 
Lee
 Lumber & Building Material 
Corp., 322 NLRB 175 (1996), enfd. in relevant part 117 F.3d 
1454 (D.C. Cir. 1997). 
In cases in which it is established that the employer unlaw-
fully refused to recognize and 
bargain with the incumbent un-
ion, a relationship between these unlawful acts and the union™s 
subsequent loss of majority support
 may be presumed. How-
ever, in cases involving unfair la
bor practices other than a gen-
eral refusal to bargain, the Board has identified several factors 
as relevant to determining whether a causal relationship exists 
between unremedied unfair labor 
practices and the subsequent expression of employee disaffection with an incumbent union. 

These factors include: 
 (1)  The length of time between the unfair labor practices and 

the withdrawal of recognition; (2)  the nature of the illegal 
acts, including the possibility of their detrimental or lasting ef-
fect on employees; (3)  any possible tendency to cause em-

ployee disaffection from the union; and (4)  the effect of the 
unlawful conduct on employee morale, organizational activi-
ties, and membership in the union. 
 Williams Enterprises
, 312 NLRB 937 (1993), enfd. 50 F.3d 
1280 (4th Cir. 1995). 
In the instant matter the firs
t three factors set forth above 
would cut in favor of a finding that Respondent™s withdrawal of 
recognition on February 26, 1998,
 was illegal. The January 2 
letter was likely to cause disaffection 6weeks later when the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480withdrawal petition was circulated. The fourth factor, however, 
is much harder to analyze because there was widespread disaf-
fection with the Union before 
Respondent sent out its letter. 
This issue is related to Responde
nt™s assertion that it had rea-sons, apart from the withdrawal petition, to doubt the Union™s 
majority support. 
It is apparent that Respondent did not feel confident with-
drawing recognition from the Union until it had confirmation 

regarding the withdrawal petiti
on. However, that petition is 
substantially tainted by the January 2 letter and does not pro-
vide a basis for legally withdr
awing recognition. The General 
Counsel does not challenge Res
pondent™s contention that the 
Union did not have majority s
upport on February 26. The issue 
is whether Respondent had a good-faith doubt as to the Union™s 
majority status without the petition. 
At pages 28Œ29 of its brief, Resp
ondent sets forth the factors 
on which it relies in contending 
that it had a good-faith doubt as 
to the UAW™s majority status. 
These factors warrant scrutiny 
individually: 
a. There had been at least one and maybe two prior attempts 
by employees to get rid of th
e UAW, which were rejected by 
the NLRB: These petitions were
 circulated in 1996 and were 
thus tainted by Respondent™s in
itial unlawful refusal to recog-
nize and bargain with the UAW. They provide no basis for a 

reasonable good-faith doubt as to the Union™s majority status in 
February 1998. 
b. There had been constant 
turmoil amongst employees over 
the affiliation with the UAW:  This was ﬁold newsﬂ in February 
1998. It is obvious from the prior Board decision and common 
knowledge to everyone involved in this matter that there was 
strong opposition to the UAW within the bargaining unit and 
that at least some of the i
ndividuals opposing the UAW had not 
changed their view since Febr
uary 1996. This knowledge pro-
vides no basis for concluding that Respondent had a reasonable good-faith doubt as to the UAW™s majority support in February 
1998. c. The Union never had more 
than 75 members and, just prior to the petition, had only 55
Œ60 members: This also pro-
vides no basis for a reasonable good-faith doubt. In affirming 
the Board in an analogous case, Judge Winter of the Fourth 
Circuit Court of Appeals noted: 
 A showing that less than a majority of the employees in the 

bargaining unit were members of the union or paid union dues 
was not the equivalent of s
howing lack of union support. 
Manifestly, in the absence of a closed shop agreement . . . 
many employees are content neither to join the union nor to 
give it financial support but to enjoy the benefits of represen-
tation.  Nonetheless, the unio
n may enjoy their support, and 
they may desire continued representation by it. 
 Terrell Machine Co. v. NLRB
, 427 F.2d 1088, 1090 (4th Cir. 
1970), enfg. 173 NLRB 1480 (1969). 
d. As recently as the spring of 1997, when the final resolu-
tion of the first case was ac
hieved, a mass resignation from 
union membership occurred: This mass resignation probably 
occurred in the spring of 1996 and thus may be tainted by Re-

spondent™s initial refusal to re
cognize and bargain with the 
Union. e. Union Vice President Ken Erickson told Chuck Wunder-
lich in December 1997, that he and Stremcha would ask the NLRB for a representation election even if the UAW region did 

not agree to such an election: First of all, I decline to credit 
Wunderlich™s testimony to this e
ffect in part because it was not 
corroborated by Erickson, a witness now favorably disposed to 

Respondent. Secondly, a willingness to submit to a representa-
tion election does not necessarily indicate a belief that the Un-
ion would lose. Indeed, it is difficult to understand why an in-

cumbent Union would voluntarily agree to a representation 
election in such circumstances. 
Indeed, Erickson testified that 
while he favored submitting to a representation election, it was 

not because he had questions abou
t the Union™s majority status 
(Tr. 592-93). 
f. The Union spent 4Œ5 hours deliberating on whether to 
agree to a representation election: Having concluded that the 
fact that the Union tentatively agreed to the election does not 
provide Respondent with a basis for a good-faith doubt as to 
majority status, the Union™s deliberations cannot do so either. 
g. The Union only received 30 re
sponses to its survey solicit-
ing input from bargaining unit me
mbers before the August 26, 1997 bargaining session: Since the number of members is not a 

valid reason to doubt the Union™s majority status, the fact that 
members and nonmembers may have
 eschewed an active part 
in the Union™s deliberations does not constitute a valid reason 

for such doubt. 
h. There was significant union 
officer turnover, without re-
placement: The fact that Brian Stremcha and Pat Berg appear to 
have been the only union officers in February 1998, does not 
provide a basis for Respondent to conclude that the Union did 
not have majority support. First of 
all, the fact that an employee 
does not want to become activel
y involved in union affairs does 
not mean that he does not want continued union representation. 

Moreover, the inability of the Union to procure a replacement 
for Ken Erickson could be due in part to the disaffection cre-
ated by the January 2, 1998 letter. 
i. The ﬁbargaining unit supervis
orsﬂ expressed dissatisfaction with the Union™s attempt to remove them from the bargaining 
unit: Respondent had little knowledge regarding how many of 
these employees ever supported the UAW
20 or how many 
changed their minds as the result of the Union™s negotiation 
strategy regarding their stat
us. Moreover, Chuck Wunderlich 
advised these employees to discuss their situation with Brian 
Stremcha and there is no i
ndication that Respondent knew 
whether or not some, or all, of these individuals were satisfied 

with Stremcha™s explanation. 
j. Employees had withdrawn support from the Chemical 
Workers Union in 1984:  That the Chemical Workers lost the 
support of a majority of employees in 1984 has no relevance to 
whether the Union had the support of a majority of employees 
in 1997 and early 1998. 
k. Scott Holubar told Respondent
 that a majority of employ-
ees had signed a petition to throw out the UAW: Like the peti-
tion itself, this information is 
tainted the January 2, 1998 letter 
and cannot be relied upon by Respondent. 
                                                          
 20 Other than the fact that several were having union dues deducted 
from their paychecks. 
 RTP CO. 481While Respondent had evidence 
of some disaffection with 
the Union, I conclude that it did not have any objective basis 
for a reasonable doubt that the Union lacked majority support 
that was untainted by its unfair labor practice. The Company™s 
rush to get evidence of the petition before the February 26 ne-
gotiating session virtually proves this. 
Respondent Violated Section 8(a)(1) and (5) in Bypassing the 
Union and Dealing Unilaterally with its Unit Employees After 
February 26, 1998, and in Failing to Provide the Union with 
Requested Information, and in Refusing to Grant Union Offi-
cials Time Off for Union Business 
Having found that Respondent was not entitled to withdraw 
recognition and cease its bargaining with the Union on Febru-

ary 26, 1998, all the allegations 
for which Respondent relies on 
the withdrawal as a defense violated the Act. These include 
benefits directly granted to employees without consulting the 
Union, the refusal to comply with the Union™s information 
requests, refusal to allow the Union to participate in the griev-
ance process and denial of the requests of union officials for 
time off to attend to union business. 
Respondent Violated Section
 8(a)(2) of the Act in
 Paying Mi-
chael Bernatz™ Legal Fees for Services he Rendered to
 the 
Winona Free Union Section 8(a)(2) makes it an unfair labor practice for an em-
ployer to dominate or interfere with the formation or admini-
stration of any labor organizati
on or contribute financial or 
other support to it. As noted in Hardin, 
The Developing Labor 
Law (3d ed. 1992) at page 289, the primary purpose of this 
Section is to eradicate company unionism, a practice in which 
employers establish and control 
inhouse labor organizations in 
order to prevent organization  by autonomous unions. 
Respondent paid Michael Bernat
z through its attorney, Frank 
Wohletz, for services Bernatz 
rendered between February 1, 
1996, and April 3, 1997. These services were rendered to 
Robert Kashuba, Scott Holubar, Ernie Fratzke, Jeff Serwa, and 
other anti-UAW employees with 
regard to their employment 
with Respondent.  Indeed, these 
services appear to pertain 
solely to the issue of whether RTP employees would be repre-
sented by the UAW.  Respondent
™s defense to the allegation 
that its payments to Bernatz violated Section 8(a)(2) is that 

Bernatz™ clients were not a labo
r organization within the mean-
ing of Section 2(5) of the Act. 
Section 2(5) provides as follows: The term ﬁlabor organiza-
tionﬂ means any organization of any kind, or any agency or 
employee representation committee or plan, in which employ-
ees participate and which exists 
for the purpose, in whole or in 
part, of dealing with employer
s concerning grievances, labor 
disputes, wages, rates of pay, 
hours of employment, or condi-
tions of work. This is a term that Congress meant to be defined 
broadly. A group may meet this definition even if it lacks a 

formal structure, has no elected 
officers, constitution or bylaws, 
does not meet regularly, does not require payment of initiation 

fees or dues, and does not engage in collective bargaining with 
the employer, 
Electromation, Inc., 
309 NLRB 990 (1992), enfd. 
35 F.3d 1148 (7th Cir. 1994). 
Bernatz™ clients were a labor 
organization within the mean-
ing of this definition. They acted in concert in dealing with 
Respondent to get rid of the UAW.
21  Their status as members 
of a bargaining unit represented by the UAW constitutes a 

ﬁcondition of workﬂ within the meaning of Section 2(5). There-
fore, I conclude that Respondent
 violated Section 8(a)(2) as alleged. Respondent Violated Section 8(a)(1
) in its Pretrial Interview of 
Employee Ken Erickson 
In preparation for the hearing in this matter, Respondent™s at-
torneys issued a subpoena duces tecum to employee Ken Erick-
son, who had been the Union™s vice president until January 
1998. Counsel interviewed him in a conference room at Re-
spondent™s plant a week prior to the hearing. At the outset of 
the interview Respondent™s attorn
ey presented Erickson with a 
written notice explaining that the purpose of the interview was 

to investigate the Union™s allega
tions of unfair labor practices. The notice concluded: 
 Your participation in this interview is completely voluntary. 
No discrimination will result if you choose not to participate 
and no reward will result if you choose to participate [R. Exh. 
17]. 
 When Erickson arrived for the interview, Respondent™s hu-man resources director, Richard Kulas, and manufacturing 
manager, Larry Stoltman, were 
in the conference room with 
their counsel. They asked him if
 he wanted them to leave. 
Erickson replied that it did not 
matter to him, so they stayed. 
Attorney Zech asked about the da
tes of Erickson™s tenure as a 
union officer and whether he atte
nded all the contract negotia-
tion sessions. Zech inquired as 
to whether Erickson signed the 
withdrawal petition. They di
scussed Erickson™s understanding 
of the petition when he signed and his opinion of George Kling-

fus. In response to the subpoena 
Erickson supplied Zech with 
notes of union meetings, which identified employees who at-
tended those meetings, and cont
ained Erickson™s notes as to 
what transpired during those meetings. 
The General Counsel, pursuant to an amendment to the com-
plaint made during the hearing,
 alleges that Respondent vio-
lated Section 8(a)(1) in conducti
ng the interview in the pres-ence of Kulas and Stoltman, giving inadequate assurances that 
no reprisals would take place 
if Erickson did not choose to 
participate, by inquiring into 
Erickson™s reasons for signing the 
decertification petition and inquiring into the identities of em-
ployees who attended uni
on meetings and the topics discussed. 
The Board in Johnnie™s Poultry, 146 NLRB 770 (1964), es-
tablished safeguards designed to
 minimize the coercive impact 
of an investigatory interview by an employer, while allowing 
the employer to investigate facts concerning issues raised in the 
complaint. It stated that the employer: 
 Must communicate to the employee the purpose of the ques-
tioning, assure him that no reprisals will take place, and obtain 
his participation on a voluntary basis; the questioning must 
occur in a context free from employer hostility to union 
ercive in nature, and the 
organization and must not be itself co
                                                          
 21 In March 1996, Kashuba posted several position statements claim-
ing that the WFU continued to exist in an unaffiliated form, 
RTP Co
., 
supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482ganization and must not be itself coercive in nature, and the 
questions must not exceed the necessities of the legitimate 
purpose by prying into other union matters, eliciting informa-
tion concerning an employee™s subjective state of mind, or 
otherwise interfering with the statutory rights of employees. 
 I conclude that the written notice given to Erickson satisfied 
Respondent™s obligation to explain the purpose of the interview 
and assure him that no reprisals would take place. However, I 
conclude that Respondent violated Section 8(a)(1) by conduct-
ing the interview in the presence of Kulas and Stoltman. Re-
spondent is not entitled to put the burden on the employee as to 
whether management employees attend such an interview. An 
employee in Erickson™s position will tend to feel inhibited in 
insisting that they leave, a decision that itself might be viewed 
by management as uncooperative.
22 While there may be situations 
in which the presence of a 
management official may be n
ecessary in assisting counsel, 
there is no indication that this was true in the instant case. An 

employee is more likely to be intimidated in answering ques-
tions in front of management  officials with day-to-day author-
ity over him than to an attorney 
he is likely to encounter only 
once or twice. 
Although Respondent™s counsel was clearly entitled to de-
termine whether Erickson would corroborate its witnesses™ 

account of the negotiations, it vi
olated Section 8(a)(1) in ob-
taining from him documents th
at identified employees who 
attended union meetings and indica
ted the nature of the discus-
sions at those meetings. Responde
nt also violated the Act in 
questioning Erickson about those meetings, which may have 
revealed to the Employer union sympathizers and union activi-
ties of which the Employer was not previously aware. 
Respondent could have attempted to prove that its had a rea-sonable good-faith doubt of the Uni
on™s majority status without 
inquiring into the identity of those of who attended union meet-

ings and what was discussed. Only
 information that it had at the 
time of withdrawal would be relevant to its good-faith doubt. 
The number of people attending union meetings is also insuffi-
ciently probative of whether the Union actually had majority 
support that Respondent™s inquiries
 with regard to these meet-
ings is unjustifiable.                                                           
 22 I conclude that it is irrelevant th
at Respondent had reason to be-
lieve that Erickson no longer supported the Union, and may have been 
sympathetic to RTP with respect to 
the unfair labor practice charges, 
Le 
Bus
, 324 NLRB 588 (1997). 
CONCLUSIONS OF LAW 
1. By its letter of January 2,
 1998, Respondent violated Sec-
tion 8(a)(1) of the Act in undermining the Union and discourag-
ing employee support for the Union by misrepresenting the 
reason employees would not be getting a wage increase and by 
blaming the Union for Respondent™s decision not to give a 
wage increase, when in fact, Respondent knew that the Union 
had acceded to the wage increase. 
2. On February 26, 1998, Re
spondent violated Section 8(a)(1) and (5) in withdrawing recognition of the Union and refusing to bargain with it further. 
3.  Since February 26, 1998, Respondent has violated Sec-
tion 8(a)(1) and (5) by bypassing the Union and dealing directly 
with unit employees in the following respects: 
a.  Sending its employees a letter on March 19, 1998, 
informing them that Respondent was reviewing its medical, 401(k), vacation, and other benefits. 
b. Unilaterally implementing a 
superior attendance incentive 
program on April 15, 1998; c. Informing employees of the availability of health insur-
ance coverage through Blue Cross and Blue Shield of Minne-

sota in May 1998. 
4. Respondent violated Section 8(a)(1) and (5) by refusing to 
comply with the information request submitted by Union Presi-

dent Brian Stremcha on February 16, 1998. 
5. Respondent violated Section 
8(a)(1) in informing Pat Berg 
that it would no longer authorize 
him to take time off for union 
business on March 23, 1998. 
6. Since February 26, 1998, Respondent has violated the Act 
in refusing to allow the Union to participate in the grievance 

process. 7. Respondent violated Section 8(a)(2) in paying Attorney 
Michael Bematz for legal services rendered to anti-UAW bar-
gaining unit employees. 
8. Respondent violated Secti
on 8(a)(1) in conducting its pre-
trial interview of employee Kenneth Erickson in the presence of 
its manufacturing manager and hum
an relations manager. It 
also violated Section 8(a)(1) by
 inquiring into matters that re-
vealed the identity of employees who attended union meetings 
and the discussions that took
 place at those meetings. 
 REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
 RTP CO. 483Respondent will be ordered to recognize and resume negotia-
tions with the union on request.
23 It will be ordered, by its 
                                                          
 23 A bargaining order is the Board™s traditional remedy in this type of 
case, Bi-Craft Litho
, 316 NLRB 302 (1995).  Given the fact that Re-
spondent had no basis for ceasing to bargain with the UnionŠapart 
from the illegal withdrawal of r
ecognition, I see no reason to depart 
from this tradition.  Respondent™s ar
gument that a bargaining order is 
inappropriate because the Union neve
r had the support of a majority of 
the unit employees, is essentially an 
effort to relitigate the initial Board 
decision, which ordered it to bargain with Local 2340 and upheld the 
validity of the affiliation vote. 
president or senior vice president/chief executive officer, to 
read to assembled employees the notice to employees, which 
appears at the end of this deci
sion, in addition to posting the notice. Respondent will also be ordered to bargain collectively 
in good faith with the Union for a reasonable period of time 
concerning wages, hours, and ot
her terms and conditions of 
employment, and if an understanding is reached, to embody it 
in a written agreement. 
[Recommended Order omitted from publication.] 
 